Apareciendo que se registró sentencia en este caso en rebeldía de la ape-lante quien está tramitando una exposición del caso en el tribunal inferior para la apelación; teniendo en cuenta que tal exposición del caso no .es procedente por no haberse prac-ticado prueba, según hemos resuelto en varias decisiones, López v. Sucesión López Martínez, 19 D.P.R. 1131, y que han transcurrido más de 30 días desde que se interpuso la ape-lación sin que se haya presentado la transcripción de autos en este tribunal, se desestima el recurso.